        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


OI EUROPEAN GROUP B.V.,

                                         Plaintiff,

                          v.                                   Case No. 1:16-cv-01533-ABJ

BOLIVARIAN REPUBLIC OF VENEZUELA,

                                       Defendant.


    DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S OMNIBUS
    MEMORANDUM OF LAW IN OPPOSITION TO PLAINTIFF’S MOTIONS
       UNDER SECTIONS 1610(c) AND 1963 AND IN SUPPORT OF ITS
 COUNTER-MOTION FOR A 120-DAY STAY OF ENFORCEMENT PROCEEDINGS

       Defendant Bolivarian Republic of Venezuela (the “Republic”) respectfully submits this

omnibus memorandum of law (i) in opposition to Plaintiff’s motions for a declaration that a

“reasonable period of time” has elapsed to begin enforcement proceedings under 28 U.S.C.

§ 1610(c) and for leave to register the judgment in federal courts outside this district pursuant to

28 U.S.C. § 1963, and (ii) in support of the Republic’s counter-motion to stay enforcement

proceedings for 120 days.

       It is inherently unreasonable to begin enforcement proceedings against Venezuela’s

assets at this time in light of the political and humanitarian realities in Venezuela. While

endeavoring to resolve these challenges, interim President Juan Guaidó’s government – the only

legitimate Venezuelan government in the United States – is also working to bring an orderly

resolution to Venezuela’s legacy debt, including OIEG’s judgment. This Court should give the

Guaidó government the opportunity to achieve these goals during this momentous time in

Venezuela’s history without the additional impediment of having to defend enforcement actions

in courts around the country.
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 2 of 14



       Furthermore, OIEG will not be prejudiced by any delay. As more fully explained below,

present regulations promulgated by the U.S. Treasury Department’s Office of Foreign Asset

Control (“OFAC”) prevent OIEG from attaching, seizing, or executing on the assets it seeks in

the absence of a specific license for OFAC.

                                  RELEVANT BACKGROUND

       A. Procedural History

       On July 27, 2016, OIEG brought this action to recognize and enforce an award rendered

against the Republic pursuant to the Convention on the Settlement of Investment Disputes

between States and Nationals of Other States (the “ICSID Convention”). (ECF No. 1.) In light

of the Republic’s application to annul the award in ICSID, this Court stayed the case. The case

remained stayed until December 18, 2018.

       Following the United States’ recognition of the Guaidó government on January 23, 2019,

the undersigned counsel appeared on behalf of the Republic at the instructions of the Guaidó

administration. The parties litigated OIEG’s motion for summary judgment and other issues,

after which this Court entered judgment in favor of OIEG on May 21, 2019. (ECF No. 86.)

       On July 25, 2019, OIEG filed two separate motions seeking: (i) a declaration that a

“reasonable period of time” had elapsed to begin enforcement proceedings under 28 U.S.C.

§ 1610(c), and (ii) leave to register the judgment in federal courts outside this district pursuant to

28 U.S.C. § 1963. (ECF No. 89.) Given the procedural posture of the case, i.e., no appeal from

the judgment has been taken and the time to appeal has expired, OIEG’s request for leave to

register the judgment outside this district is moot. Accordingly, the Republic now files this

omnibus memorandum of law in opposition to OIEG’s section 1610(c) motion and in support of

its counter-motion to stay enforcement proceedings for 120 days.




                                                 -2-
         Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 3 of 14



        B. Political Uncertainty in Venezuela

        Since January 10, 2019, National Assembly President Juan Guaidó has acted as interim

President of Venezuela pursuant to Article 233 of the Venezuelan Constitution. On January 23,

after President Guaidó ratified the application of Article 233, President Donald Trump issued a

statement recognizing Mr. Guaidó as interim President of Venezuela and rejecting the legitimacy

of Nicolas Maduro’s regime. Since that time over 50 countries have recognized the Guaidó

government as the official government of Venezuela, as have the Organization of American

States and the Inter-American Development Bank. (Vecchio Decl. ¶ 3.)1

        To facilitate the transition to the Guaidó government, the Venezuelan National Assembly

enacted the “Statute Governing the Transition to Democracy to Restore the Validity of the

Constitution of the Bolivarian Republic of Venezuela” (the “Transition Statute”) (Id. at ¶ 4, Ex.

1.) On February 5, 2019, pursuant to the authority granted in Article 15.b of the Transition

Statute, President Guaidó appointed José Ignacio Hernández as Special Attorney General of

Venezuela. (Id. at ¶ 4.) On March 19, 2019, the National Assembly passed a resolution ratifying

Mr. Hernández as the only person having the power to represent the Republic and to appoint

legal counsel in cases outside of Venezuela. (Id. at ¶ 5, Ex. 2.)

        Although the Guaidó government is the sole authority recognized by the United States

and the broader international community, President Guaidó’s administration does not have full

access to the personnel and documents of the government and its instrumentalities in Venezuela

at this time. To the contrary, the Maduro regime has maintained substantial control of the

operation of the Venezuelan government. Mr. Maduro has thus far refused to recognize the

constitutional authority of the National Assembly and President Guaidó, and has instead


1
 Citations to “Vecchio Decl.” refer to the Declaration of Ambassador Carlos Alfredo Vecchio, dated August 5,
2019, and filed concurrently herewith.


                                                      -3-
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 4 of 14



unlawfully usurped the operations of the government. Among other things, the Maduro regime

controls the Venezuelan Central Bank, Finance Ministry, and Supreme Court, and the operations

and assets of key government owned entities within Venezuela. As a result, the Guaidó

government does not have full access to the Republic’s operations, facilities, or personnel. Nor

does it have access to the bank accounts or assets of the government in Venezuela. (Vecchio

Decl. ¶ 6-7.)

       President Guaidó has nevertheless taken significant steps that are within his control in

order to protect the interests of the Venezuelan people and to address legacy claims against the

Venezuelan government. Given that oil production and sales constitute the Republic’s largest

source of revenue, and the source of virtually all of its foreign currency, President Guaidó is

taking steps within his power to protect and preserve those assets. Also, these actions aim to

reduce the collapse of the Venezuelan oil industry. (Vecchio Decl. ¶ 8.)

       The fact that President Guaidó has been making efforts to preserve assets outside of

Venezuela does not mean that his government has total control within Venezuela, which is still

controlled by the unrecognized Maduro regime. Indeed, the Maduro-controlled Supreme Court

has purported to strip President Guaidó of the immunity from prosecution that members of the

National Assembly possess under Venezuelan law, exposing him to arrest and/or prosecution for

acts taken in Venezuela. (Vecchio Decl. ¶ 9.)

       C. Unprecedented Humanitarian Crisis in Venezuela

       Venezuela is collapsing amidst an unparalleled and complex humanitarian crisis.

According to the Venezuela Governor at the Inter-American Development Bank, the gross

domestic product of Venezuela “has fallen by well over 50 percent.” (Vecchio Decl. ¶ 10.)

       He has further explained:




                                                -4-
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 5 of 14



               That is double the size of the U.S. Great Depression. It’s double
               the size of the Greek crisis. It’s double the size of the economic
               collapse that occurred during the Spanish Civil War. It is
               something of really unique proportions. The consequence of that
               collapse is expressed in the fact that the minimum wage today is $6
               a month. That means that the minimum wage does not buy two
               eggs a day. It buys something like 700 calories a day. It means
               that because you don’t have the calories and the proteins and the
               medicines for 30 million people, people are losing weight. This
               has been measured at something like eight kilos a year on average
               — there is in that the stunting of children’s growth.

(Vecchio Decl. ¶ 10.)

       According to the United Nations High Commissioner for Human Rights (UNHCHR),

more than four million people have fled Venezuela “[a]s a direct result of this far-reaching

human rights crisis.” (Id. at ¶ 11.) For those remaining, the U.S. State Department reports that

nearly nine out of ten Venezuelans live in poverty and 90% of families report not being able to

buy enough food. Eight out of ten households lack a reliable source of food. Many lack access

to clean water. Eighty percent can no longer afford basic healthcare. Nearly 70% of

Venezuela’s hospitals report intermittent power outages and a lack of potable water. Venezuela

now experiences routine outbreaks of vaccine-preventable diseases that had previously been

eradicated. More than one million children no longer attend school. The crisis has been further

exacerbated by rolling blackouts. (Id.)

       This collapse has also triggered a massive migration crisis. The General-Secretary of the

Organization of American States has stated that, “with more than 3.4 million, Venezuelans are

the second largest refugee population in the world, second only to Syria, which has been at war

for 7 years.” (Vecchio Decl. ¶ 12.) It is further predicted that “by the end of 2019 the exodus

will reach 5.4 million people.” (Id.)




                                               -5-
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 6 of 14



       The humanitarian emergency is closely intertwined with Venezuela’s current lack of

foreign currency. Almost all of Venezuela’s debt was incurred at a time when robust production

from Venezuela’s vast oil and gas reserves provided the nation with hard currency to import

food, medicine and other products and to repay debt incurred in the ordinary course. But during

the Chavez and Maduro regimes, expropriations, corruption, and kleptocracy destroyed

infrastructure and domestic production capacity. Today, the Venezuelan people cannot meet

their own needs through local production. Imports represent the only immediate source of food,

medical equipment, and medicine. The collapse of the oil industry, along with the looting of

public resources by the Maduro regime, has left Venezuela without any means to pay for these

essential, life-preserving imports. Total imports have collapsed by almost 70 percent amidst

hyperinflation. And shortage of food, medicine, and other essential products and services grow

worse every day. (Vecchio Decl. ¶ 13.)

                                           ARGUMENT

I.     IT IS INHERENTLY UNREASONABLE TO BEGIN
       ENFORCEMENT PROCEEDINGS AGAINST VENEZUELA AT THIS TIME

       The Foreign Sovereigns Immunities Act (“FSIA”) directs that “no attachment or

execution . . . shall be permitted until the court has . . . determined that a reasonable period of

time has elapsed following the entry of judgment.” 28 U.S.C. § 1610(c). In determining

whether any period of time is “reasonable,” courts consider the realities of each foreign state’s

situation on a case-by-case basis, and that decision “should be informed by an examination of the

procedures necessary for the foreign state to pay the judgment (such as the passage of

legislation), evidence that the foreign state is actively taking steps to pay the judgment, and




                                                 -6-
          Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 7 of 14



evidence that the foreign state is attempting to evade payment of the judgment.”2 Ned

Chartering & Trading, Inc. v. Republic of Pakistan, 130 F. Supp. 2d 64, 67 (D.D.C. 2001)

(noting the absence of any “evidence that the defendant has taken any steps toward the payment

of its debt” in making its reasonableness determination).

         It is inherently unreasonable to expect the Guaidó government – the only Venezuelan

government recognized by the United States to act on behalf of the Republic – to make payments

from Venezuela’s public fisc at this time. Generally courts have accepted that several months

and even years are “reasonable” periods of time under section 1610(c), including in cases where

the foreign sovereign never even appeared. See, e.g., Bennett v. Islamic Republic of Iran, No.

03-cv-1486 (RCL), 2011 U.S. Dist. LEXIS 90784, at *4 (D.D.C. Jan. 25, 2011) (more than two

years); Agudas Chasidei Chabad v. Russian Fed’n, 798 F. Supp. 2d 260, 269–70 (D.D.C. 2011)

(one year); Harrison v. Republic of Sudan, No. MC 13-80116 JSW, 2013 U.S. Dist. LEXIS

102295, at *11–13 (N.D. Cal. June 24, 2013) (fourteen months). And while some courts have

found about two or three months to be “reasonable” in some cases, none has done so under

extraordinary circumstances such as the one presented here. Not only is there a humanitarian

crisis of daunting proportions afflicting the livelihood of the Venezuelan people in tangible ways,

but there are also practical impediments that prevent the Guaidó government from accessing the

Republic’s resources to pay judgments during this time of political uncertainty. As OIEG itself

recognizes, Venezuela is “functionally unable” to pay down its debt right now, because the




2
  The House Report for the FSIA, section 1610(c), states: “In determining whether the period has been reasonable,
the courts should take into account procedures, including legislation, that may be necessary for payment of a
judgment by a foreign state, which may take several months; representations by the foreign state of steps being taken
to satisfy the judgment; or any steps being taken to satisfy the judgment; or evidence that the foreign state is about to
remove assets from the jurisdiction to frustrate satisfaction of the judgment.” H.R. REP. NO. 94-1487, at 30 (1976)
(cited by Ned Chartering, 130 F. Supp. 2d at 67) (emphasis added).


                                                          -7-
          Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 8 of 14



Guaidó government “lacks practical control over the Treasury or the other levers of power at

home.”3 OIEG Br. 3, 8.

         Even so, there is no evidence that the Guaidó government is attempting to avoid payment.

To the contrary, his administration is working diligently to address Venezuela’s economic crisis,

including its legacy public debt, all while working to resolve the country’s humanitarian crisis.

As OIEG acknowledges, section 1610(c)’s “rationale is to give foreign sovereigns engaged in a

good-faith effort to satisfy their obligations some period of time to pay their debts without

experiencing piecemeal attachments.” OIEG Br. 6-7. And although OIEG is aware of the

multiple actions currently pending against Venezuela and its agencies or instrumentalities in U.S.

courts, it fails to mention the public representations that the Guaidó government has made in

those proceedings as to its plans for resolving all these claims in an orderly consolidated manner.

         In fact, a policy priority for the Guaidó administration is to seek a fair settlement of all

legacy claims against the Republic, including claims arising from the prior government’s

nationalizations and expropriations, as promptly as possible in all circumstances. To that end,

the Republic plans to engage in an orderly, consensual debt restructuring to which all similarly

situated commercial claims will be treated equally. (Vecchio Decl. ¶ 15.) In that regard,

President Guaidó recently retained veteran debt restructuring lawyer Mr. Lee Buchheit on a pro

bono basis to help restructure claims against the Republic dating from the Chavez/Maduro

period. (Id. at ¶ 16.) The claims restructuring plan on which Mr. Buchheit has been helping will

address all of the external debt of, and claims against, the Republic. His plan is being prepared

in conjunction with the Guaidó government’s discussions with the United States government,


3
  Even before the current political situation arose, a court in this district denied a section 1610(c) motion filed by a
judgment creditor of Venezuela, determining that a reasonable period of time had not yet elapsed. See Minute
Order, Rusoro Mining Ltd. v. Bolivarian Republic of Venezuela, No. 16-cv-2020-RJL (D.D.C. Nov. 21, 2018). No
new applications have been considered in that case.


                                                          -8-
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 9 of 14



which has expressed interest in assisting the Guaidó administration in addressing these issues.

(Id. at ¶ 17.) See Guidelines for the Renegotiation of the Chavez/Maduro Era Legacy Public

External Debt, published by the Office of the Special Attorney General of the Bolivarian

Republic of Venezuela, dated Jul. 1, 2019, attached hereto as Exhibit A.

       The Guaidó administration and the National Assembly need time to complete the plan

before addressing individual claims. Based on the unprecedented and complex financial and

humanitarian crisis in Venezuela, the Guaidó government should be given time to address its

claims, including OIEG’s claim in this action, in a global manner that best serves the interests of

the Venezuelan people. Allowing claims to proceed through piecemeal litigation at this juncture

puts at risk assets that will be required for long-term, humanitarian relief. Equally important, the

adjudication of claims itself will require the Republic to expend resources to protect those assets

– resources that, again, could be used for humanitarian purposes. (Vecchio Decl. ¶ 18-19.)

       Furthermore, the untimely enforcement of judgments will precipitate additional suits, in

which some claimants attempt to obtain competitive advantages over similarly situated

claimants. A deluge of litigation would magnify the scope and gravity of these matters, require

the Republic’s attention, threaten to extend and deepen the humanitarian crisis, and delay the

Republic’s economic recovery. (Vecchio Decl. ¶ 20.)

II.    THIS COURT SHOULD GRANT A 120-DAY STAY AS A MATTER OF COMITY

       Regardless of whether a reasonable period of time has elapsed under section 1610(c), this

Court should exercise its discretion and “inherent power to stay proceedings in control of its

docket, . . . after balancing the competing interests.” Dellinger v. Mitchell, 442 F.2d 782, 786

(D.C. Cir. 1971) (citing Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)); see Feld Entm’t,

Inc. v. ASPCA, 523 F. Supp. 2d 1, 3 (D.D.C. 2007) (granting a stay where the hardship of




                                                -9-
          Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 10 of 14



defending the lawsuit was greater than any prejudice that could potentially result from a short

delay).

          The Supreme Court has explained that stays are especially appropriate in times of

“extraordinary public moment” when a litigant may be required to wait for a reasonable period

of time “if the public welfare or convenience will thereby be promoted.” Landis, 299 U.S. at

256. In particular, courts have stayed litigation against foreign states during periods of political

uncertainty or when other foreign relations concerns call for caution. See Thai-Lao Lignite

(Thail.) Co. v. Gov’t of the LAO People’s Democratic Republic, Nos. 13-495 (L), 13-545 (Con)

13-1844, 2013 U.S. App. LEXIS 26396, at *5 (2d Cir. May 28, 2013) (finding cause to stay

discovery order where “issues of sufficient foreign relations sensitivity” were at stake); Gov’t of

France v. Isbrandtsen-Moller Co., 48 F. Supp. 631, 633-34 (S.D.N.Y. 1943) (staying all

proceedings until 60 days after French government was again recognized by the United States).

          Here, a limited stay is necessary to give President Guaidó’s government a fair chance to

conduct an orderly transition to democracy, address the daunting humanitarian crises in

Venezuela, and implement a comprehensive public debt restructuring plan. As set forth above,

the Guaidó government is working diligently to achieve these goals. Venezuela is suffering from

crippling inflation, overwhelming poverty (upwards of ninety percent of Venezuelans are living

in poverty), and widespread malnutrition and disease. In this very fluid circumstance, adequate

time is necessary to ensure that the Republic is able to protect the interests of the Venezuelan

people during this crucial moment in their history.

          Since the United States recognized the Guaidó government, the D.C. Circuit and other

courts have granted limited or indefinite stays in cases involving Venezuela and its agencies or

instrumentalities on the basis of the current political uncertainty. See, e.g., Rusoro Mining Ltd. v.




                                                - 10 -
        Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 11 of 14



Bolivarian Republic of Venezuela, No. 18-7044, Doc. No. 1773506 (D.C. Cir. Feb. 14, 2019)

(granting motion by defendant for 120-day stay of proceedings); Helmerich & Payne Int’l

Drilling Co. v. Bolivarian Republic of Venezuela, S.A., No. 11-CV-01735, ECF No. 133 (D.D.C.

Feb. 15, 2019). This Court should do the same.

        Furthermore, OIEG will not suffer any prejudice as a result of any such stay. OIEG’s

motion explicitly requests leave to commence execution of its judgment against assets of non-

party Petróleos de Venezuela, S.A. (“PdVSA”), which is Venezuela’s state-owned oil company.

Putting aside the fact that PDVSA is not a debtor on the judgment or arbitral award, PdVSA’s

assets are blocked by U.S. sanctions and therefore cannot be attached or executed upon without a

license from OFAC. Earlier this year, OFAC designated PdVSA as a Specially Designated

National (“SDN”) and, as a result, “all property and interests in property of PdVSA subject to

U.S. jurisdiction are blocked.” U.S. Dep’t of Treasury, Press Release: Treasury Sanctions

Venezuela’s State-Owned Oil Company Petroleos de Venezuela, S.A. (Jan. 28, 2019), available

at https://home.treasury.gov/news/press-releases/sm594.4 Under OFAC guidance, “[b]locking

immediately imposes an across-the-board prohibition against transfers or dealings of any kind

with regard to the property.” U.S. Dep’t of Treasury, OFAC FAQs: General Questions, 9,

available at https://www.treasury.gov/resource-center/faqs/Sanctions/Pages/faq_general.aspx

(last visited August 8, 2019). Other U.S. sanctions against the Maduro regime similarly confirm

that any securities owned, directly or indirectly, by the Venezuelan Government, including

PDVSA’s shares of PDV Holdings, Inc., cannot be attached or executed upon absent an OFAC

license. See Exec. Order No. 13835, 83 Fed. Reg. 24,001 (May 24, 2018); U.S. Dep’t of



4
  Designating PDVSA as an SDN and blocking its property was intended to “support Interim President Juan Guaidó,
the National Assembly, and the Venezuelan people’s efforts to restore their democracy” and to “preserve these
[PDVSA] assets for the people of Venezuela.” Id. (quoting Treasury Secretary Steven T. Mnuchin).


                                                    - 11 -
       Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 12 of 14



Treasury, OFAC, Other Sanctions Programs, Venezuela Sanctions, FAQ No. 596, available at

https://www.treasury.gov/resource-center/faqs/sanctions/pages/faq_other.aspx.

       These sanctions were strengthened on August 5, 2019, when President Trump issued an

executive order blocking all U.S. property of the Maduro regime. See Executive Order on

Blocking Property of the Government of Venezuela (Aug. 5, 2019), available at

https://www.whitehouse.gov/presidential-actions/executive-order-blocking-property-

government-venezuela/; see also General License No. 31 Certain Transactions Involving the

Venezuelan National Assembly, the Interim President of Venezuela, and Certain Other Persons

Authorized, available at https://www.treasury.gov/resource-

center/sanctions/Programs/Documents/venezuela_gl31.pdf (authorizing the Guaidó

administration to engage in all transactions prohibited by the August 5, 2019 Executive Order).

       Furthermore, a stay at the present time is consistent with the stated policy of the

Executive Branch to preserve the assets of Venezuela for the benefit of the Venezuelan people.

On August 6, 2019, OFAC issued the following statement in connection with the enforcement of

the Venezuelan sanctions:

              As the illegitimate former Maduro regime continues to usurp
              power and plunder assets that rightfully belong to the Venezuelan
              people, the United States has implemented Venezuela related
              sanctions to preserve such assets for the Venezuelan people. These
              sanctions are designed to limit the Maduro regime’s sources of
              revenue and hold accountable those who stand in the way of
              restoring democracy in Venezuela, while also ensuring that the
              flow of humanitarian goods and services to the Venezuelan people
              is not prohibited by U.S. sanctions. The United States stands with
              the Venezuelan people and interim President Juan Guaidó in
              opposition to the Maduro regime.




                                               - 12 -
       Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 13 of 14



U.S. Dep’t of Treasury, Guidance Related to the Provision of Humanitarian Assistance and

Support to the Venezuelan People (Aug. 6, 2019), available at

https://www.treasury.gov/resource-center/sanctions/Programs/Documents/venezuela_gl31.pdf.

       Here, OIEG has not represented that it has obtained the required OFAC license to obtain

any attachment or execution of Venezuela’s or PdVSA’s assets. Even assuming OFAC were

incline to grant such a license to OIEG, the application process will likely take far longer than

the 120-day stay requested by the Republic. Thus, the requested stay will not prejudice OIEG.




                                               - 13 -
       Case 1:16-cv-01533-ABJ Document 92-1 Filed 08/08/19 Page 14 of 14



                                      CONCLUSION

       In sum, this Court should deny OIEG’s motions and grant the Republic’s request to stay

proceedings for 120 days.




                                                     Respectfully submitted,


                                                     CURTIS, MALLET-PREVOST,
                                                     COLT & MOSLE LLP

                                                     By: /s/ Joseph D. Pizzurro
                                                     Joseph D. Pizzurro
                                                     (D.C. Bar No. 468922)
                                                     Kevin A. Meehan
                                                     (D.C. Bar No. 1613059)
                                                     1717 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20006
                                                     Tel.: (202) 452-7373
                                                     Fax: (202) 452-7333
                                                     Email: jpizzurro@curtis.com
                                                     Email: kmeehan@curtis.com


                                                     Juan O. Perla (pro hac vice)
                                                     101 Park Avenue
                                                     New York, NY 10178
                                                     Tel.: (212) 696-6000
                                                     Fax: (212) 697-1559
                                                     Email: jperla@curtis.com

                                                     Attorneys for Defendant
                                                     Bolivarian Republic of Venezuela

Dated: August 8, 2019




                                            - 14 -
